
	

114 HR 167 IH: Wildfire Disaster Funding Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 167
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Simpson (for himself and Mr. Schrader) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Agriculture and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for adjustments to discretionary spending under section 251(b)(2) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 to support wildfire suppression
			 operations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Wildfire Disaster Funding Act.
		2.Wildfire disaster funding authority
			(a)Adjustments to discretionary spending limitsSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)) is amended by adding at the end the following:
				
					(E)Flame wildfire suppression
						(i)If a bill or joint resolution making appropriations for a fiscal year is enacted that specifies an
			 amount for wildfire suppression operations in the Wildland Fire Management
			 accounts at the Department of Agriculture or the Department of the
			 Interior, then the adjustments for that fiscal year shall be the amount of
			 additional new budget authority provided in that Act for wildfire
			 suppression operations for that fiscal year, but shall not exceed
			 $2,689,000,000 in additional new budget authority in each of fiscal years
			 2015 through 2022.
						(ii)If the Secretary of the Interior or the Secretary of Agriculture determines that supplemental
			 appropriations are necessary for a fiscal year for wildfire suppression
			 operations, such Secretary shall promptly submit to Congress—
							(I)a request for such supplemental appropriations; and
							(II)a plan detailing the manner in which such Secretary intends to obligate the supplemental
			 appropriations within 30 days after the date on which such supplemental
			 appropriations are made available.
							(iii)The average costs for wildfire suppression operations over the previous 10 years shall be
			 calculated annually and reported in the President’s budget submission
			 under section 1105(a) of title 31, United States Code, for each fiscal
			 year.
						(iv)As used in this subparagraph—
							(I)the term additional new budget authority means the amount provided for a fiscal year, in excess of 70 percent of the average costs for
			 wildfire suppression operations over the previous 10 years, in an
			 appropriation Act and specified to pay for the costs of wildfire
			 suppression operations; and
							(II)the term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting including support,
			 response, and emergency stabilization activities, other emergency
			 management activities, and funds necessary to repay any transfers needed
			 for these costs..
			(b)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(D)) is amended—
				(1)in clause (i)—
					(A)in subclause (I), by striking and and inserting plus;
					(B)in subclause (II), by striking the period and inserting ; less; and
					(C)by adding the following:
						
							(III)the additional new budget authority provided in an appropriation Act for wildfire suppression
			 operations pursuant to subparagraph (E) for the preceding fiscal year.; and
					(2)by adding at the end the following:
					
						(v)Beginning in fiscal year 2017 and in subsequent fiscal years, the calculation of the average funding provided for disaster relief over the previous 10 years under clause (i)(I) shall include any additional new budget authority provided in an appropriation
			 Act for wildfire suppression operations pursuant to subparagraph (E)..
				
